Title: To George Washington from Henry Clinton, 4 October 1780
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     New York October 4th 1780
                  
                  I conceived I could not better or more fully explain my
                     Sentiments in Answer to your Excellency’s Letter of the 30th September,
                     respecting Major Andrè, than by sending Lieutenant General Robertson to
                     converse if possible with you Sir, or at least with some confidential Officer
                     from You. I cannot think Lieutenant General Robertson’s Conversation with
                     General Green has entirely answered the purposes for which I wished the
                     Meeting. General Green’s Letter of the 2d Instant to General Robertson
                     expresses that he had reported to You, Sir, as far as Memory served, the
                     Discourses that had passed between them, and that it had not produced any
                     Alteration in your Opinion or Determination concerning Major Andrè.
                  I have, Sir, most carefully reperused your Letter of September
                     30th, which contains indeed an opinion of a Board of Your General Officers; but
                     in no Respect any Opinion or Determination of your Excellency. I must remain
                     therefore altogether at a Loss what they may be, until you are so good to inform
                     me, which I make no doubt of Your Excellency’s doing immediately. I will, Sir,
                     in the mean Time very freely declare my Sentiments upon this Occasion; which
                     positively are, that under no Description Major Andrè can be considered as a
                     Spy, nor by any usage of Nations at War, or the Custom of Armies, can be
                     treated as such. That officer went at Major General Arnolds Request from me to
                     him, at that Time in the American Service & commanding Officer at West
                     Point. A Flag of Truce was sent to receive Major Andrè, with which he went on
                     shore and met Major General Arnold. To this Period he was acting under my
                     immediate Orders as a Military Man. What happened after, was from the entire
                     Direction & positive Orders of Major General Arnold, your Officer
                     commanding at West Point. And Major Andrè travelled in his Way to New York with
                     Passports from that American General Officer, who had an undoubted Right to
                     grant them. And here it may be necessary to observe, that Major Andrè was stopt
                     upon the Road and on neutral Ground, and made a Prisoner two days prior to
                     Major General Arnolds quitting the American Service at West Point. From all
                     which I have a Right to assert that Major Andrè can merely be considered as a
                     Messenger and not as a Spy. He visited no Posts, made no Plans, held no
                     Conversation with any Person except Major General Arnold; and the Papers found
                     upon him were written in that General Officers own hand writing, who directed
                     Major Andrè to receive & deliver them to me. From these Circumstances I
                     have no doubt but You, Sir, will see this Matter in the same Point of View with
                     me, and will be extremely cautious of producing a Precedent which may render
                     the future Progress of this unfortunate War liable to a Want of that Humanity,
                     which I am willing to believe Your Excellency possesses, and which I have
                     always pursued. I trust, Sir, to your good Sense, and to your Liberality for a
                     speedy Release of Major Andrè, who I am free to own is an officer I extremely
                     value, and a Gentleman I very sincerely regard.
                  I inclose to You, Sir, a List of Persons, among whom is a
                     Gentleman who acted as the American Lieutenant Governor of South Carolina. A
                     discovered Conspiracy & Correspondence with General Gates’s Army have been
                     a Reason from removing these Persons from Charlestown to St Augustine. Being
                     desirous to promote the Release of Major Andrè upon any reasonable Terms, I
                     offer You, Sir, this Lieutenant Governor, Mr Gadsen, for my Adjutant General,
                     or will make a Military Exchange for him, should you Sir, prefer it.
                     Lieutenant General Robertson in his Report to me mentions his having requested
                     from your Excellency a Copy of Major Andre’s Letter to You, Sir, upon which
                     seems to be grounded great Matter of Charge against him, given as if that
                     Letter might be considered as a Confession of his Guilt as a Spy. I have waited
                     until this Evening with some Impatience for the Copy of the Letter I mention,
                     not doubting but your Excellency would send it to me. I have now to request you
                     will, Sir, do so; and I shall pay to it every due Consideration, & give
                     your Excellency my Answer upon it immediately. I have the Honor &c.
                  
                     (Signed) H. Clinton
                  
               